2. Hangings in Iran
The next item is the debate on six motions for a resolution on hangings in Iran.
author. - (PT) This year is the 20th anniversary of the mass execution of thousands of political prisoners in Tehran jails. This was one of the greatest crimes against humanity committed since the Second World War.
The number of executions in Iran is currently totally out of control: according to official communications from the Iranian authorities, 29 hangings took place in one day at Evin prison in Tehran. The regime does not respect minors or anyone's rights and we are now facing the possibility, announced by the US authorities, of the handover of Camp Ashraf, where almost 4 000 Iranians are being protected under the Fourth Geneva Convention, in accordance with the status that was granted by the US authorities themselves. Despite having been officially recognised as protected by the US authorities, we are witnessing negotiations for their handover to the Iranian authorities at this time and under these conditions.
Commissioner, ladies and gentlemen, it is absolutely impossible for us to allow such a thing; otherwise we will be collaborating with the worst crime against humanity. This would make us accomplices. We cannot under any circumstances allow this. I must tell you, ladies and gentlemen, that this is much worse than Guantanamo and we have to make the US authorities clearly understand this. We cannot allow such a thing as it would signify the total breakdown of our civilising values.
author. - Mr President, the brutal theocratic regime in Tehran seems to take a perverse pleasure in shocking the world and defying the civilised standards that characterise most other countries. Iran is notorious not only for the sheer volume of executions, but the regular and merciless executions of juveniles and young adults who committed crimes as children.
Whereas most countries that still impose the death penalty against adults do so exclusively for aggravated murder, Iran's interpretation of capital crimes is extremely wide and includes homosexuality and adultery. The courts often impose such a sentence for what to us in Europe are misdemeanours or not an offence at all.
In the past, teenage girls found to be sexually active outside marriage have been executed for so-called 'crimes of sexual chastity'. As a Union, we should be unwavering in our condemnation of Iran's appalling human rights record, just as we are of its efforts to enrich uranium for nuclear weapons. We appeal here in this House for the Iranian President to show clemency, but I have to say I am not very hopeful.
author. - Mr President, despite past resolutions of this Parliament and of the United Nations General Assembly, and contrary to basic moral and ethical considerations, the theocratic, totalitarian regime in charge of Iran continues to subject its citizens to - amongst other evils - the death penalty. However, it must be said that executions by the dreaded and most barbaric method of stoning appear, thankfully, to be coming to an end. That is without doubt a step in the right direction.
Nevertheless, the fairness of many trials taking place in Iran leaves much to be desired. In many cases, the standards of administration of justice are far from those expected in the 21st century. In addition, persecutions on political and/or theological grounds continue to occur frequently. Such practices are a further stigma of shame on the governing authorities in Tehran. Furthermore, the execution of juvenile offenders continues, despite the international outcry.
With this new resolution today, it is very much to be hoped that the leaders of the regime in Iran will at last listen to reason and common sense, and will proceed speedily to bringing their country into line with internationally-accepted norms of rational behaviour. The Iranian people deserve much better than to suffer the barbarism of blinkered political or religious fanaticism imposed by severely short-sighted and grossly cruel leaders. The time for liberal change in Iran is long overdue. Let us hope that it happens soon.
author. - (DE) Mr President, once again, it is necessary for us to talk about human rights violations in Iran, and it is no time at all since we last spoke about it.
Just three months ago, we drafted a resolution in this House on the executions in Iran. Unfortunately, there has been no change for the better since then. On the contrary: in the shadow of the nuclear crisis, the murdering by the Mullah regime continues unabated. Only a week ago, an 18-year-old man, Behnam Saree, was executed in public. The week before, a 20-year-old man was hanged for a crime he had committed at the age of 15. The procedure is always the same: the young man has to climb onto a stool, the noose is placed around his neck, and when the executioner kicks away the stool, the noose pulls tight. There is no mercy in this method.
Faced with this type of barbaric act, even greater barbarism is hard to imagine. I ask you, ladies and gentlemen, could it get any worse? Yet I have to say to you: yes, it can! What is even worse is the execution of minors. The death sentences imposed and carried out on young people who have not yet attained their majority is a severe breach of the Islamic Republic's international obligations and commitments.
Iran is party to a number of international conventions which commit it to refrain from executing under-age offenders. It is macabre - indeed, it is verging on the tasteless - when Iranian Government representatives respond to criticism of this practice by claiming that the execution is suspended until the person has attained their majority.
Iran is the country which carries out the most executions of minors and thus occupies a deeply shameful position at the top of the league. Since 1990, according to Amnesty International, no other country anywhere in the world has executed so many minors. In 2007 and 2008 alone, 15 young people were executed, and the situation of under-age offenders who face execution has reached an unacceptable, indeed a critical level in Iran. At least 132 under-age offenders are currently being held in death cells, and the real figure may well be much higher.
The situation in Iran's prisons is critical as well: since 25 August, several hundred Kurdish political prisoners have been on hunger strike in Iranian prisons. They are protesting against the inhumane conditions, against torture and abuse, and against the death penalty. The international community must take urgent action here. We must continue to campaign tirelessly and insist on Iran's obligation to respect human rights.
The situation is far too precarious to brook any delay in tackling this issue.
author. - (ES) Mr President, at the beginning of August we received magnificent news from Iran. The Iranian judiciary had decided to suspend the use of stoning as a means of execution.
The immediate consequence was that at least 10 women would not be executed by this brutal method. However, the satisfaction was short-lived because, in the penal code reform proposal currently under consideration by the Iranian Parliament, death by stoning for certain forms of adultery is retained.
However, our issue with Iran is not just about stoning, but about the very existence of the death penalty because the number of people executed in Iran is still one of the highest in the world. It has already been said, and I will repeat it, that 191 people have been executed this year and 317 people were executed in 2007. Only China can beat this record.
In general terms, we openly condemn the persecution, imprisonment and frequent execution of those people who engage in the defence and promotion of human rights, those who defend sexual freedom and those who are campaigning against the death penalty. All these people are frequently charged in Iran with carrying out activities against national security.
There are many cases that we should mention here, but please allow me to talk about at least one: that of the activist and defender of minority rights, Yaghoub Mehrnehad, an ethnic Baluchi and executive director of the 'Voice of Justice' Youth Association, who was executed on 4 August after having publicly confronted local officials about their attitude.
author. - (PL) Mr President, we are today debating crimes perpetrated by Iran against its own citizens. This issue differs somewhat from others we are often called upon to debate, because Iran is not at war with anyone. It is not therefore subject to intense pressures that might provoke various kinds of criminal action. The Iranian regime was elected in a fairly democratic manner. That is another reason why there should not be any political pressure. In addition, there are no tensions between the different national groups within Iran.
Nonetheless, at least one person is executed every day in Iran. Older people are executed for offences committed when they were 13 or 14 years old, and minors are executed too. The international community should draw the appropriate conclusions. It should exclude Iran from all the international organisations it can. Action of this nature can bring results. The best example of this is the fact that stoning has been suspended. I also appeal for the inmates of Camp Ashraf not to be handed over to Iran, because they would be in danger of being handed over to the executioner.
on behalf of the PPE-DE Group. - Mr President, Commissioner, it is really urgent to demonstrate to the Iranian regime our strong condemnation of the increased number of executions there and also our support for democratic change in that country. But we are also concerned about the fate of almost 4 000 members of the Iranian opposition who are residing in Camp Ashraf in Iraq.
We strongly call, therefore, on the Iraqi and also the US authorities not to forcibly return to Iran any Iranian refugees, but instead to find a long-term satisfactory solution for those located in Camp Ashraf who have the status of protected persons under the Fourth Geneva Convention.
on behalf of the PSE Group. - Mr President, it seems to me that, whenever a religion of any kind gains absolute power anywhere in the world, it is just as brutal and intolerant as any secular dictatorship. In Iran, homosexuality is a capital offence, adultery is a capital offence, espionage, armed robbery, drug trafficking and, of course, apostasy are all capital offences: you will be hung if you do not toe the line.
According to opposition sources, political activists have been charged with criminal offences and executed. An Iranian man has been hanged for rape, despite his alleged victim withdrawing her accusations and a judicial review being ordered into the sentence. Mobile cranes and truck jibs are used for public hangings and, as there is no drop, this subjects the person being executed to a slow, painful death by asphyxiation.
It is essential that we press the Iranian authorities to systematically commute all death penalties for juvenile offenders at the very least, and to halt the execution of the four young boys who are awaiting execution at this moment. I would welcome the ending of the stoning of women - hopefully it will be followed through. However, as the resolution points out, it is worrying that there is new legislation seeking to retain it for adultery.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, when looking at Iran as a global and nuclear threat, strong political and diplomatic action would require that we involve Russia, for example. Furthermore, Iran provides the clearest evidence ever that the issue of human rights ought to be an integral part of our international and common security policy, because lying at the root of Iran as a nuclear threat there is the day-to-day violence being carried out against Iranian citizens by that regime, to which we must turn our attention.
I hope the Commissioner can tell us more about the use being made of the funds for the promotion of democracy and the rule of law. We know how very difficult it is to contact the democratic opposition in Iran. There is in addition the general question of the death penalty, on which the UN has voted. This House pushed hard for a moratorium, a global suspension. Now is the time to reinforce that attitude and propose that the UN appoint a special envoy of the Secretary General on the death penalty. I am proposing this in an oral amendment, and I hope the political groups will see fit to endorse it.
on behalf of the UEN Group. - Mr President, I believe that everyone in this Chamber will agree with me that, when reading about the individual cases of violation of human rights reported in this resolution, you feel that it cannot be referring to events taking place in this century. But this is the deplorable truth about the situation in a country that has fallen back to medieval, primitive brutality in the attempt to suppress its own people - a people that longs for democracy, liberty and reform.
We, the western democracies, cannot negotiate for ever with the criminal regime in Tehran in the naive hope that our weak negotiators could ever obtain anything from a regime that does not understand and respect the modern world and its values and that apparently hates its own people as much as it hates us. Let this resolution be a last call for justice and human rights. I would also mention - and with deep regret - that the EU is still holding the democratic Iranian opposition movement, the PMOI, on its list of terrorists, despite decisions by both the European Court of Justice in Luxembourg and the highest British court that this is unjustified.
Finally, I support the oral amendments by Mr Kelam concerning the Ashraf camp and the oral amendment by Mr Hutchinson. These amendments will improve the resolution.
- (NL) Mr President, we must be under no illusions. The theocracy in Teheran clearly has nothing but contempt for democracy in Europe. All the same, it is good that Parliament has again condemned the executions in Iran in no uncertain terms. The execution of minors is not only contrary to international law, it is absolutely barbaric and it says everything about the merciless nature of the regime that has held sway in Teheran for decades. It should also be a warning to the naive people who think Iran can be handled with kid gloves.
Yet there is something that this resolution fails to say. It notes rightly that more people are executed in Iran than in any other country apart from China. However, what should have been added is that since January 2005, the only countries to sentence minors to death and execute them have been Saudi Arabia, Sudan, Yemen and Pakistan. It is no coincidence that these are Islamic countries where sharia is applied to the spirit and the letter. It may be politically incorrect to say so but the facts speak for themselves. These practices provide further evidence that this Islam, which has not yet had an enlightenment, is incompatible with our Western values.
(DE) Mr President, a fellow Member on the left of the House has just used the tragic issue of the death penalty in Iran and the dreadful crimes being committed there as a pretext to launch an assault on religion per se. He has attributed these actions to the religious nature of the regime. In my view, that is absurd.
This is a perfectly ordinary totalitarian regime which simply exploits Islam for its own ends. That is the problem, and we must vigorously condemn the regime itself, not Islam or religion per se.
Incidentally, the most heinous regimes in the world's history were those which invoked National or International Socialism, as China continues to do today.
We should therefore be clear on one point: this House is not the place for ideological disputes, even on the issue of Iran. It is not about ideology; it is about the universality of human rights. This universality of human rights transcends ideological differences. There are no Asian human rights, and there are no Islamic human rights which give people less security and might condone the death penalty in one form or another. We are radically opposed to the death penalty, whether it is practised in the US, China, or Iran, but we do not view these countries as the same. We must be very clear about one thing: the Iranian regime is a totalitarian regime, and we would like to see it come to an end.
(PL) Mr President, international law is crystal clear. The death penalty may not be imposed on individuals who were under the age of 18 when they committed an offence. Iran is violating that international legislation.
I should like to emphasise that as a state, Iran is party to international conventions. It has signed undertakings of such a nature. In July of this year, 24 organisations for the protection of human rights from all over the world called on Iran to suspend use of the death penalty for minors and also to suspend all use of the death penalty on its territory. Six minors have been executed in Iran so far this year: that brings the total since 2005 to 26.
Mr President, Commissioner, the House has already held several debates on the cruel way in which the law is implemented in Iran. We cannot allow the people currently in Camp Ashraf to be handed over to Iran, as the rule of law does not apply in that country.
(PL) Mr President, the situation regarding human rights in Iran is not improving. Two people were hung yesterday, in Arak and in Boujerd, and many more are waiting for their sentences to be carried out. Several thousand opponents of the Ayatollahs' regime are currently held in Camp Ashraf. They are members of the People's Mujahadeen, and they are threatened with expulsion from Iraq. For many of them, this would mean certain death. The US forces have been providing security for the camp's inmates, pursuant to the IVth Geneva Convention. The planned change in the status of these forces means that as stated in the motion for a resolution, a long-term solution for the Iranian refugees resident in that camp must be found as soon as possible. While I have the floor I should like to remind the House once again of the need for court rulings to be properly implemented and the Mujahideen removed from the list of terrorist organisations.
(PL) Mr President, the number of public executions in Iran is increasing. According to Amnesty International data, every year some 200 individuals are put to death in this way before audiences of thousands. In Iran the death penalty applies in cases of blasphemy, apostasy, adultery and prostitution, amongst others. The very severe penalties for immorality and apostasy have led to justified protests by defenders of human rights outside Iran and by reformist politicians inside the country.
The West cannot simply be a passive observer of such macabre acts. The European Parliament should unequivocally condemn the actions of the Iranian regime. At the same time, Parliament should support the peaceful and reformist aspirations of the opposition, represented by the People's Mujahadeen. The logical outcome of the democratic transformation of the aforementioned organisation, led by Mrs Maryam Radjavi, would be for it to be removed from the European Union's list of terrorist organisations.
(RO) Regarding things from the psychological point of view, it has been proved that tough punishments have never had a corrective role, but they generate hatred, violence, and a wish for revenge against fellow people and authorities. I do not militate in favour of not punishing guilty people, but not by using the death penalty.
Let's not forget that people can be recovered by re-education and social reintegration programmes. Let's not forget that, in Iran, young people under the age of 18 years are subject to the death penalty, although the international rights, acknowledged under signature by Iranians, do not allow such atrocities. At a given moment, we found out about a terrible situation, when a group of young people from Isfahan were punished for dancing forbiddenly close, a few centimetres from each other.
As a teacher, I would like to remind that positive results in education cannot be obtained by fear, constraint and physical punishment.
Mr President, I would like to draw colleagues' attention to the fact that in Iran hundreds of people are being executed every year. That is the result of the failed policy our Union has been conducting with Iran in recent years.
We ought to know that only strong internal opposition in Iran is capable of changing that situation. My question today is why does the EU continue to keep the Iranian opposition movement on a black list, despite the fact that the British courts ordered it to be removed from that list? Is it not time for the Council, under the current presidency, to live up to its obligation of respect for the rule of law and to remove opposition movements from the black list once and for all? I believe that Mrs Ferrero-Waldner could take the necessary steps.
(PL) Mr President, condemning a ten-year-old child to death is simply inhuman. Using cranes as gallows is a crime, and a misuse of technology. In addition, public executions encourage aggressive behaviour amongst the population. We have already debated the situation in Iran on many occasions. Iran is cynically violating the international commitments to which it signed up. Our resolutions are proving ineffective. I trust the European Commission will consider the possibility of imposing sanctions in view of the crimes committed by Iran's rulers against their own nation.
(PL) Mr President, the current totalitarian regime in Iran can best be described as having undertaken a reductio ad absurdum of the law, and resorted to the psychology of terror. The law works when people know what can be penalised, but things need to be kept in proportion. There is a relevant historical example. There was no law at all in Soviet Russia, simply the will of a single all-knowing individual and of his department, namely the KGB. The situation in Iran is absurd because the death penalty can be imposed for anything and everything. In Iran there are no courts, no logic and no proper trials. That is why I support the call for no political refugees such as the ones in Iraq mentioned earlier to be returned to Iran, especially no minors, because they would simply be slaughtered without trial.
Member of the Commission. - Mr President, I think this is certainly one of the saddest questions of human rights violations, namely the death sentence - and particularly the death sentence carried out on young people. I think we all share the same profound, serious and urgent need to do something. There was a debate in June on the same issue, and yet between June and now the situation has unfortunately not improved but deteriorated. The extent and the severity of our concern is reflected in the growing number of statements published also by the European Union since the June debate - eight more to date.
You mentioned many cases and I also would like to mention a few. Last week, for instance, the day after the EU deplored the hanging of Mr Hejazi, a minor, yet another juvenile execution took place. On 26 August Mr Zaree was put to death at the prison in Shiraz. This was despite specific calls for mercy emanating not only from the European Union, but also from all over the world, notably from the UN High Commissioner for Human Rights. Mr Zaree's execution has brought the number of juvenile executions - as you have said - since the beginning of this year to the very high number of six. Information suggests that there are over a hundred minors on death row in Iran. Unfortunately the death toll keeps rising. As we speak, yet another minor, Mr Soleimanian, faces imminent execution. The moratorium on youth executions, decreed by Iran's Chief Judiciary, is blatantly and repeatedly violated by his own judges.
Regarding the question of Camp Ashraf, the Geneva Conventions should of course apply as for anyone else. In the case of forceful deportation to Iran of Camp Ashraf residents, necessary representations towards the Government of Iran will have to be made. We have tried on many occasions either to speak up openly or to try discreet diplomacy. I, myself, on every occasion when either the Foreign Minister or the President of the Parliament came to see me on other issues - on nuclear issues - always made the case very strongly. We were only successful in one case and that was the stoning of women. I have always spoken out against that but, as you can imagine, I am also totally against what is happening to young people and of course, to the death sentence in general. However the Iranian authorities' ears are largely deaf to our calls. We sometimes, therefore, have no choice but to resort to the so-called 'megaphone diplomacy' that Tehran claims to abhor and reject.
Iran must face up to its own responsibilities. Its behaviour can only cast a shadow over its already tainted international reputation. Without a concrete improvement in the human rights situation, our common objective of developing the relationship between the European Union and the Islamic Republic of Iran cannot proceed properly, even if the nuclear issue were to be solved.
I trust that the European Parliament and all EU partners will agree to this line and act accordingly. Today I call once more on the authorities of the Islamic Republic of Iran to fully abide by the international conventions to which it is party. I call on Iran to spare the lives of all minors still languishing on death row. The whole human rights situation is indeed very difficult. As you know, we had a human rights dialogue, but unfortunately this did not work. We tried to work on public diplomacy and we are working closely with EU Member States to pursue a well-coordinated public diplomacy. We have allocated EUR 3 million for a TV news service in Farsi. We are also trying to work with civil society in Iran, but many obstacles are being put in our way.
The debate is closed.
The vote will take place at the end of the debate.
Written statements (Rule 142)
in writing. - This Parliament supports the total abolition of the death penalty around the world. Unfortunately there is a long way to go. Therefore we have to try to make what progress we can. We welcome the suspension of the use of stoning as a means of execution for women in Iran. We urge the Majlis to urgently amend legislation in order to ensure that no one is executed for crimes committed when less than 18 years of age.
We should also condemn the imprisonment and persecution of Iranian citizens who campaign for human rights and the abolition of the death penalty. In the present circumstances we call on Iraqi and US authorities not to forcibly return to Iran refugees and asylum-seekers and to work to find a long-term solution to the situation facing those people currently in limbo in Camp Ashraf.